Niemeyer, P. J., dissents. If it was understood between Harvey and Loeber not later than the actual transfer of the defaulted bonds to Harvey in exchange for his “B” certificates that Harvey would thereafter exchange certain of the defaulted bonds for the Harvey Hotel bonds held by Loeber, the majority opinion correctly applied a different rule of damages to Loeber than that applied to Fox and Swayne. The finding of the master, approved by the trial court, that Harvey and Loeber made the exchange after Harvey received the defaulted bonds from the trustees, is silent as to when the agreement to exchange was made or when the negotiations ending in the agreement were commenced. Plaintiff accepted this finding and did not seek to have it made more specific. Plaintiff also accepted the recomméndations of the master and the direction of the trial court and this court on the first appeal that the cause be re-referred to the master “for the purpose of determining the actual value of the defaulted bonds and coupons of the trust which were exchanged with Louis Harvey for Class B certificates, and that a personal judgment be entered for said amount against Loeber, ’ ’ asking only that the liability be extended to Fox and Swayne. This court held that Fox and Swayne were equally, liable with Loeber for the exchange of the defaulted bonds for Class B certificates, and the order of re-reference, construed in the light of that holding, must be limited to the value of the bonds at the time of the exchange. It was not until after remandment of the cause on the first appeal that plaintiff raised the point that Loeber was liable for the amount realized by him on the defaulted bonds, even though Fox and Swayne might not be held to that liability. This contention should have been made in the trial court where a finding as to the facts essential to the liability could have been made. If the point had been urged at a proper time, the record does not support plaintiffs’ claim. The only evidence as to the negotiations for the transfer of these bonds to Loeber for his Harvey Hotel bonds is the undisputed testimony of Loeber. When examined by plaintiffs’ counsel under section 60 of the Practice Act [Ill. Rev. Stat. 1945, ch. 110, par. 184; Jones Ill. Stats. Ann. 104.060], almost ten years after the exchange of the bonds, Loeber was uncertain as to the disposition made of his bonds. He said that Harvey finally got the bonds back, some exchange having been made which he did not recall. When shown his answer in the suit against him by the Leights, filed in 1932, he adopted it as stating the truth of the transaction, namely that he got the defaulted bonds for his Harvey Hotel bonds. When examined by his counsel on the presentation of his defense, he stated that he did not talk with Harvey about the transfer until after Harvey had actually acquired the defaulted securities from the trust; that Harvey then came to him to talk about the trade. This testimony was accepted as the truth, as Loeber was not cross-examined in reference to it and no testimony was offered to contradict it. Harvey, who was actually available to plaintiff and Loeber, was not called as a witness. There was no obligation on Loeber to call witnesses to corroborate his uncontradicted testimony. This testimony affirmatively proves that there were no negotiations or understanding regarding the exchange of Loeber’s Harvey Hotel bonds for the defaulted bonds acquired by Harvey until after the trustees had actually transferred the defaulted bonds to Harvey, and that the negotiations were initiated by Harvey. Upon this state of facts Loeber was as free as any stranger to the trust to acquire the bonds from Harvey. Munn v. Burges, 70 Ill. 604, 611; Walker v. Carrington, 74 Ill. 446, 472; Bush v. Sherman, 80 Ill. 160, 171-172; Watson v. Sherman, 84 Ill. 263. In the Munn case the trustee acquired the property within two weeks after it passed from the trust; in the Watson case the elapsed time was only three days. There is nothing in the record to justify the court in disregarding Loeber’s testimony. It is not and cannot be claimed that he wilfully and knowingly swore falsely as to any matter material to the issues thereby justifying the rejection of his uncorroborated testimony. The testimony does not contain its own impeachment. Schueler v. Blomstrand, 394 Ill. 600; 617; People v. Davis, 269 Ill. 256. It is not answered by doubts and suspicions. McGinnis v. McGinnis, 211 Ill. App. 240; Bowman v. Ash, 143 Ill. 649, 663-664. The three trustees should be placed on the same footing and liability limited to the value of the Mills-field bonds because of plaintiffs’ failure to prove the value of the other bonds as of the time of the transfer.